United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 26, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-20765
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CLEMENT COMPTON WILLIAMS, JR.,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-235-ALL
                      --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Clement Compton Williams, Jr. appeals his guilty-plea

sentence for bank robbery.   He argues that the district court

erred in departing upward based upon his 1981 aggravated assault

convictions because the convictions were too remote in time and

because they represented neither conduct that was similar to the

charged offense nor serious dissimilar conduct.   He also argues

that the district court did not provide sufficient written

reasons for the upward departure.   Finally, he argues that the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-20765
                                -2-

factual findings required to support the upward departure were

not alleged in the indictment or proven to a jury beyond a

reasonable doubt and, thus, violated Blakely v. Washington, 124

S. Ct. 2531 (2004).   Although Williams and the Government

disagree about the standard of review that should apply to

Williams’s first two issues on appeal, we do not resolve their

disagreement because, even under the strictest de novo standard

of review, Williams has not shown reversible error with respect

to these issues.

     The district court could depart upward based upon remote

convictions that constituted “serious [] criminal conduct.”

U.S.S.G. §§ 4A1.2(e), comment. (n.8) and 4A1.3.    The district

court did not err in finding that Williams’s 1981 aggravated

assault convictions were “serious.”    The criminal conduct that

was the basis for these guilty-plea convictions involved Williams

shooting at four people, including family members, in close

proximity to small children.

     In addition, we conclude that the district court’s written

reasons for the upward departure were sufficient.    See 18 U.S.C.

§ 3553(c) and U.S.S.G. § 4A1.3(c).    In the written judgment’s

Statement of Reasons, the district court not only adopted the

presentence report but also stated that, based upon the specific

paragraphs in the presentence report that detailed the criminal

conduct underlying the 1981 aggravated assault convictions,
                           No. 04-20765
                                -3-

Williams’s criminal history was understated and was indicative of

a criminal history category IV.

     Because Williams did not raise a Blakely objection to the

upward departure in the district court, we review for plain

error.   See United States v. Mares, 402 F.3d 511, 520 (5th Cir.

2005), petition for cert. filed (U.S. Mar. 31, 2005)

(No. 04-9517).   Because Williams has not demonstrated that the

district court would have reached a different conclusion

regarding the upward departure if it had known the sentencing

guidelines were advisory only, he has failed to demonstrate that

the error affected his substantial rights.   Id. at 521-22.

Williams’s sentence is therefore AFFIRMED.   Because Williams’s

sentence is affirmed, we do not address his claim that

resentencing him under an advisory guidelines scheme would

violate the ex post facto and due process clauses of the

constitution.

     AFFIRMED.